MR. CHIEF COMMISSIONER LAW
prepared the opinion for the court.
This is an appeal from an order granting a new trial. On January 11, 1923', nine and one-half months after the transcript had been filed in this court, appellant’s counsel asked and was granted a suspension of the rule requiring the tran script to be printed. An examination of the record be*608fore us, however, discloses that he has made no effort whatever to comply with paragraph 3 of Rule YII (64 Mont. Ixiv, 202 Pac. ix) or subdivision (a) of paragraph 3 of Rule X of this court (Id. lxviii). Such nonobservance of the rules is just and proper reason for a dismissal of the appeal or an affirmance of the order appealed from. (Samuell v. Moore Merc. Co., 62 Mont. 232, 204 Pac. 376; Cobb v. Warren, 64 Mont. 10, 208 Pac. 928; McConnell v. Blackley, ante, p. 510, 214 Pac. 64.)
We therefore recommend that the order appealed from be affirmed.
Per Curiam:
For the reasons given in the foregoing opinion, the order appealed from is affirmed.

Affirmed.